In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________
No. 21-1257
ALICE ROBBINS HUFF,
                                                       Plaintiff-Appellant,
                                     v.

PETE BUTTIGIEG, Secretary of Transportation,
                                          Defendant-Appellee.
                        ____________________

           Appeal from the United States District Court for the
           Southern District of Indiana, Indianapolis Division.
              No. 18-cv-2929 — Richard L. Young, Judge.
                        ____________________

       ARGUED JANUARY 5, 2022 — DECIDED JULY 28, 2022
                  ____________________

    Before KANNE,∗ WOOD, and BRENNAN, Circuit Judges.
   BRENNAN, Circuit Judge. Alice Robbins Huﬀ worked for the
Federal Aviation Administration in a position that required
her to follow a strict alcohol and drug policy. She violated that
policy when she was arrested for an alcohol-related oﬀense.

∗ Circuit Judge Michael Kanne died on June 16, 2022, and he did not par-
ticipate in the decision of this case, which is being resolved under 28 U.S.C.
§ 46(d) by a quorum of the panel.
2                                                  No. 21-1257

By self-reporting this infraction, she avoided immediate dis-
ciplinary action, but only if she completed a rehabilitation
plan designed and supervised by the FAA.
    Huﬀ agreed to a rehabilitation plan but, for religious rea-
sons, objected to its requirement that she attend Alcoholics
Anonymous meetings. When an accommodation was not im-
mediately made, she contacted the FAA’s Equal Employment
Opportunity counselor to complain of religious discrimina-
tion. Even after the FAA approved her participation in an al-
ternate recovery program, Huﬀ ﬁled a formal complaint
against the agency. She alleged religious discrimination and
speciﬁcally named Ava Wright, an employee responsible for
overseeing her rehabilitation plan, as the discriminatory ac-
tor. Huﬀ and Wright did not get along. On multiple occasions,
they disagreed about whether the plan required Huﬀ to
request medication approvals over the phone or email—a dis-
pute that culminated in Huﬀ receiving formal notice of non-
compliance. This notice triggered a process that ended in
Huﬀ’s removal from her job.
    Huﬀ sued the FAA, alleging it violated Title VII by retali-
ating against her for ﬁling a formal complaint of religious dis-
crimination. She also maintained that she fully complied with
the rehabilitation plan’s terms. The agency disputed this and
defended its decision to remove Huﬀ on the ground that she
refused to follow the proper procedures for seeking medica-
tion approval.
    The district court granted summary judgment to the FAA,
ruling that Huﬀ failed to establish a causal link between the
formal complaint and her termination. Much of Huﬀ’s com-
plaint focused on Wright, who lacked actual authority to ﬁre
Huﬀ. In the court’s view, independent assessments by other
No. 21-1257                                                                3

FAA staﬀ members insulated the agency from any animus on
Wright’s part. We disagree. A reasonable juror could conclude
that retaliatory animus inﬂuenced Wright’s decision-making
and proximately caused Huﬀ’s termination. So, we reverse
and remand to the district court for further proceedings.
                             I. Background
    As an FAA employee, Huﬀ processed ﬂight data, pro-
vided communication services to aircraft, and operated air
traﬃc computer systems. Because this role entailed “critical
safety or security responsibilities,” the FAA classiﬁed it as a
“testing designated position.” Employees in such positions
must follow additional standards of conduct, codiﬁed in
Department of Transportation Order 3910.1D, 1 including a
prohibition on inappropriate or illicit oﬀ-duty alcohol use.
Oﬀ-duty alcohol misuse that results in an arrest constitutes a
violation. The FAA warns employees that alcohol-related ar-
rests “indicate[] irresponsibility and lack of judgment” and
place the employee’s job in “jeopardy.”
    An employee who violates the FAA’s alcohol-use rules
may avoid immediate disciplinary action by self-referring for
treatment. She must follow a rehabilitation plan designed by
the Employee Assistance Program, a service within the FAA
tasked with, among other things, creating and implementing

1 Order 3910.1D, entitled “Drug and Alcohol-Free Departmental Work-
place Program,” is a byproduct of Executive Order No. 12,564 (Sept. 15,
1986), 5 U.S.C. § 7301 note, and the Omnibus Transportation Employee
Testing Act of 1991, Pub. L. No. 102-143, 105 Stat. 952 (1991). Together, the
executive order and the Act instruct agencies to implement plans for es-
tablishing and maintaining drug- and alcohol-free workplaces. Order
3910.1D is the Department of Transportation’s response to those direc-
tives.
4                                                   No. 21-1257

rehabilitation plans for employees who violate alcohol-use
rules. If the employee refuses to enter the rehabilitation pro-
gram, fails to successfully complete it, or fails to “adher[e] to
the terms of the rehabilitation plan,” the FAA initiates a re-
moval action. Under Order 3910.1D, “[t]here is no oppor-
tunity to enter a rehabilitation program” for failing to enter,
complete, or adhere to a rehabilitation plan.
    In April 2016, Huﬀ was arrested for operating a vehicle
while intoxicated. The next day, she promptly reported the
arrest to her supervisor, who referred her to the Employee As-
sistance Program. Huﬀ’s ﬁrst point of contact was Ava
Wright, the Employee Assistance Program manager for the
Great Lakes Region. Wright requested documentation and, in
coordination with the regional Flight Surgeon’s oﬃce, sent
Huﬀ a proposed rehabilitation plan.
    The rehabilitation plan’s opening paragraph declared, “I
understand that my failure to abide with any condition of my
[plan] will result in a determination of non-compliance and a
referral to management for disposition, which may result in a
proposed removal action and a ﬁnal opportunity for treat-
ment and rehabilitation.” The plan clariﬁed that “compliance
mean[t] a strict adherence” to its terms. Pertinent provisions
are summarized below.
   Prohibitions and obligations. Among other things, the plan
required Huﬀ to:
       • abstain from alcohol and illegal drugs;
       • attend outpatient treatment;
       • participate in a continuing care program af-
         ter outpatient care ended;
No. 21-1257                                                   5

       • attend weekly meetings with her individual
         case manager for 16 weeks (the meetings
         then reduced in frequency);
       • attend two Alcoholics Anonymous (“AA”)
         meetings per week;
       • obtain and meet with an AA sponsor; and
       • submit to random drug and alcohol testing.
    Medication approval. The plan also regulated Huﬀ’s medi-
cation use, stating that “some medications, though deemed
appropriate for a medical condition, may adversely aﬀect suc-
cessful completion” of the rehabilitation program. To that
end, the rehabilitation plan required Huﬀ to secure FAA ap-
proval—through the Flight Surgeon’s oﬃce—before using
any prescription or over-the-counter medication, except in
emergency situations. In the case of an emergency, she agreed
“to report such use of medication after the emergency and
prior to the resumption of safety-sensitive duties.” She further
agreed “to telephone the [Flight Surgeon]” using the numbers
provided.
    Excused absences. If Huﬀ needed to miss a meeting or an
appointment, the plan required her to “obtain an excused ab-
sence” by “hav[ing] a conversation (over the phone, by text
message or email) with [Wright] and obtain[ing] her written
or verbal approval.”
   After reviewing the proposed rehabilitation plan, Huﬀ, a
Jehovah’s Witness, made a religious objection to the plan’s
AA-related requirements. She emailed this objection to
Wright, but the record does not reﬂect whether Wright re-
sponded. Huﬀ signed the plan two days later but raised her
objection again during a conference call with Wright and
6                                                             No. 21-1257

others, during which the participants discussed the plan’s re-
quirements. According to Huﬀ, Wright rebuﬀed her objection
to the AA-related requirements, informing Huﬀ that she
would only honor her objection if she was an atheist.
    Less than two weeks later, Huﬀ contacted the FAA’s Equal
Employment Opportunity counselor to report religious dis-
crimination. 2 By email, the EEO counselor notiﬁed Matthew
Amato, a human resources manager, about Huﬀ’s decision to
“enter[] the EEO Complaint Process.” Amato then forwarded
this email to Wright, who replied, “[Huﬀ] is very angry and
upset that she has to complete this one year program.” As to
the alleged religious discrimination, Wright told Amato she
would “begin researching alternative programming” to re-
place AA attendance. But Amato instructed Wright to hold oﬀ
on telling Huﬀ about any alternatives in case they needed
those options in mediation. Wright agreed.
   On August 24, 2016, the FAA issued Huﬀ an amended re-
habilitation plan, allowing her to attend an alternate recovery
program in lieu of AA meetings. But the internal investigation

2 A federal employee who believes she has been subjected to unlawful dis-

crimination must first “try to resolve the matter informally by consulting
an Equal Employment Opportunity counselor.” Poullard v. McDonald, 829
F.3d 844, 849 (7th Cir. 2016) (citing 29 C.F.R. § 1614.105(a)). “If informal
counseling fails, the employee [may] then file a formal complaint.” Id. at
850 (citing 29 C.F.R. § 1614.106). If the agency rules against the employee,
she may file a civil action in federal district court, with the option of ap-
pealing to the Equal Employment Opportunity Commission first. 42
U.S.C. § 2000e-16(c). Huff contacted an EEO counselor on July 21, 2016,
filed a formal complaint on October 28, 2016, received an unfavorable
agency decision on April 19, 2017, appealed to the Equal Employment Op-
portunity Commission on May 17, 2017, and filed this lawsuit on Septem-
ber 21, 2018.
No. 21-1257                                                  7

into Huﬀ’s complaint of religious discrimination continued.
Ultimately, informal resolution failed, and Huﬀ received no-
tice of her right to ﬁle a formal complaint. She exercised that
option in October 2016, this time alleging discrimination
based on race, sex, age, religion and disability.
    As part of the investigation, in March 2017, Wright drafted
and submitted an aﬃdavit recounting her version of events.
While working on that document, she forwarded a copy of
Huﬀ’s formal complaint to her husband, who did not work
for the FAA. When asked why she did this, she answered that
it was to explain the reason for her being “unavailable.”
   Meanwhile, tension arose between Huﬀ and the FAA
about the way in which she sought clearance for medications.
Per the FAA, the rehabilitation plan required Huﬀ to request
medication approval over the phone and not by email. That
was not Huﬀ’s understanding. Between July 2016 and August
2017, Huﬀ sent several email requests to Wright and the Dep-
uty Flight Surgeons, although she asserted at her deposition
that these emails were accompanied by contemporaneous
phone calls.
    In July 2016, Huﬀ emailed Dr. Joye Holmes, a Deputy
Flight Surgeon authorized to approve medication, and in-
formed her about several over-the-counter medications she
was taking. Dr. Holmes responded that they were all ap-
proved.
    Huff made three more email requests over the next year,
initially addressing them to Dr. Holmes, and eventually to
both to Dr. Holmes and Wright. In her requests, Huff sought
approval for various over the counter and prescribed medica-
tions. She also asked for “specific reasoning” if a medication
8                                                  No. 21-1257

was not approved. Dr. Holmes responded by email, indicat-
ing if medications were approved or disqualified. For further
explanation Huff was directed to “call the telephone numbers
provided.” In response to her email requests, Dr. Holmes re-
minded Huff that she should request medication approval by
calling the numbers provided in the plan and “not by email.”
And Wright responded to one email request via voicemail, in-
structing Huff to follow rehabilitation plan guidelines by call-
ing the telephone number in the rehabilitation plan.
    Finally, on August 10, 2017, Huff sent an email to Dr.
Holmes, Wright, and one other individual. This email de-
scribed an upcoming surgery Huff had scheduled that would
involve pain medication. Huff asked for a response, in writ-
ing, confirming the amount of time these drugs would remain
in her system, given the possibility for a random drug test.
She also asked for an excused absence from her alcohol recov-
ery classes during the week following the surgery.
    The next day, Wright forwarded the email to Dr. Robert
Ruiz, a Deputy Flight Surgeon who was handling noncompli-
ance matters. Wright asked for Dr. Ruiz’s thoughts on issuing
Huﬀ a noncompliance memorandum. Before receiving a re-
sponse from Dr. Ruiz, Wright emailed her assistant, inform-
ing her that she was “going to write a non-compliance memo
based on [Huﬀ’s] failure to call Aerospace Medicine for med-
ication questions.” Dr. Ruiz later approved the issuance of a
noncompliance memo, and Wright told him she would “pre-
pare a document.”
    Having not received a response to her August 10, 2017
email, Huﬀ contacted the Aviation Medical Examiner in Indi-
anapolis, seeking approval for the pain medication. She later
informed Wright that the Aviation Medical Examiner’s oﬃce
No. 21-1257                                                                9

replied within one and a half hours, and Huﬀ expressed her
view that Wright and Dr. Holmes “refuse[d] to assist” her.
Huﬀ insisted that Wright conﬁrm the Aviation Medical Exam-
iner’s assessment in a written response. She also criticized
Wright for calling her at noon the day prior because Wright
was “well aware” of her work schedule (Huﬀ worked the
night shift). According to Wright, the purpose of the call was
to instruct Huﬀ to seek medication-use approval over the tel-
ephone, not email. The parties dispute whether Huﬀ ever re-
turned Wright’s call.
    Wright completed a draft of the noncompliance memo and
sent it to Dr. Holmes and Dr. Ruiz, the two Deputy Flight Sur-
geons for the region. It was issued to Huﬀ the next day. Alt-
hough the government contends the noncompliance memo
was approved by the regional Flight Surgeon, Dr. Schall, or
either Dr. Holmes or Dr. Ruiz, the record is equivocal on this
point. 3
    The memo informed Huﬀ that she was in “noncompliance
of [her] Treatment and Rehabilitation Plan” for violating the
medication-approval provision. In several pages, the memo

3 The FAA points to two places in the record purporting to show the non-
compliance memo was approved by a member of the Flight Surgeon’s of-
fice. The first is a portion of Wright’s deposition testimony, where she dis-
cussed an email exchange between her and Dr. Ruiz about Huff’s alleged
noncompliance. But this dialogue only establishes that Ruiz approved
Wright’s suggestion to draft a noncompliance memo, not that he ever ap-
proved the final version issued to Huff, although Wright acknowledged
that such approval was required. The second record citation highlighted
by the FAA is deposition testimony from Dr. Holmes, who was asked by
counsel, “[d]o you recall if you provided any changes or input to [Wright]
before [the noncompliance memo] was issued to [Huff].” She answered,
“I don’t recall that I did.”
10                                               No. 21-1257

described Huﬀ’s emails and the FAA’s reminders that phone
calls were required. The memo also disapproved of her at-
tempt to circumvent the proper channels by seeking medica-
tion approval from the Aviation Medical Examiner’s oﬃce.
   The noncompliance memo was provided to Jessica Mur-
phy, a human resources specialist, in the Employee and Labor
Relations department. Murphy was not aware that Huﬀ had
met with an EEO counselor. As part of her review, Murphy
asked Wright for supporting evidence and consulted with her
supervisor, who told her to follow Order 3910.1D’s proce-
dures.
    Murphy and her supervisor interpreted Order 3910.1D to
require Huﬀ’s removal because she failed to “adhere” to the
rehabilitation plan’s terms—an event which required the FAA
to initiate a removal action. So, Murphy drafted a notice of
proposed removal. Neither Murphy nor her supervisor inde-
pendently assessed whether Huﬀ had violated the rehabilita-
tion plan; they relied solely on the noncompliance memo
drafted by Wright. Once it was complete, Murphy sent the
draft to Huﬀ’s supervisor, Charles “Randy” Smith. He signed
it and issued it to Huﬀ on October 10, 2017.
    The proposed removal explained that Smith sought to re-
move Huﬀ from her position because she failed to comply
with the rehabilitation plan’s terms. Like the noncompliance
memo, the proposed removal described Huﬀ’s email requests
for medication approval after being asked to make such re-
quests over the phone. It also recounted her attempt to obtain
approval from an oﬃce other than the Flight Surgeon’s oﬃce.
   The notice provided Huﬀ with the option to reply within
15 days and to submit aﬃdavits or other documentary
No. 21-1257                                                            11

evidence. It further stated, “[f]ull consideration will be given
to any reply you choose to submit.” After a reply, or 15 days,
the notice informed Huﬀ that a written decision would be is-
sued. The memo also informed Huﬀ that she was eligible for
a rehabilitation program 4 and that her “willingness to partic-
ipate” in that program would be “favorably considered”
when the FAA made a ﬁnal decision.
    Huﬀ chose to reply by letter from her attorney. She con-
tended that the rehabilitation plan did not expressly require
telephone communication, and thus there was no basis for
noncompliance or removal.
    Murphy considered Huﬀ’s response and the FAA’s op-
tions. Murphy and Smith opposed removal. But after speak-
ing with her supervisor, Robert Madison, Murphy informed
Smith that the process was “mechanical” and, because Huﬀ
did not accept a “management referral [rehabilitation pro-
gram],” she must be removed. Smith opined that “[i]t doesn’t
sound like we are concerned about the employees’ condition
and recovery. … [M]y experience tells me this is a loser.” Nev-
ertheless, on December 11, 2017, Huﬀ was removed from fed-
eral service.
    After exhausting her administrative remedies, Huﬀ sued
the FAA in federal district court, alleging sex, race, age, and
disability discrimination and retaliation for engaging in a pro-
tected activity. She later amended her complaint, keeping
only the retaliation claims under Title VII, the Age Discrimi-
nation in Employment Act, and the Rehabilitation Act. The

4Order 3910.1D says “[t]here is no opportunity to enter a rehabilitation
program for this offense.” It is thus unclear whether the proposed removal
was accurate in even offering Huff a second rehabilitation program.
12                                                   No. 21-1257

district court granted summary judgment to the government,
primarily because Huﬀ was “unable to show, as a matter of
law, a causal connection between the ﬁling of her EEO Com-
plaint and her termination.” On appeal, Huﬀ focuses on her
Title VII retaliation claim, and thus forfeits the others.
Scheidler v. Indiana, 914 F.3d 535, 540 (7th Cir. 2019). Our task
is to decide whether, under Title VII, Huﬀ provided enough
evidence to permit a reasonable juror to conclude that the
FAA’s decision to ﬁre her was retaliatory and thus not “free
from any discrimination based on … religion.” 42 U.S.C.
§ 2000e-16(a).
                         II. Causation
    Before reaching the merits, we pause to clarify the appro-
priate causation standard in federal-sector retaliation cases.
Congress amended Title VII in 1972 “to extend the protection
of the Act to employees of the federal government,” Rennie v.
Garrett, 896 F.2d 1057, 1059 (7th Cir. 1990), which now con-
tains separate federal-sector and private-sector provisions.
Compare 42 U.S.C. §§ 2000e-2, 2000e-3, with id. § 2000e-16. By
express design, the private-sector provisions do not apply to
federal employees; rather, they govern “employer[s],” a term
that “does not include … the United States.” Id. § 2000e. While
the private-sector provisions expressly prohibit retaliation, id.
§ 2000e-3, the federal-sector provision does not, see id. § 2000e-
16. Gomez-Perez v. Potter, 553 U.S. 474, 487–88 (2008) (making
this observation).
   Nevertheless, given the 1972 amendment’s ostensible
goal—extending Title VII’s protections to federal employ-
ees—federal courts have routinely assumed that Title VII pro-
hibits the federal government from retaliating against its em-
ployees for engaging in protected activities. See, e.g., Green v.
No. 21-1257                                                    13

Brennan, 578 U.S. 547, 551 n.1 (2016) (“We assume without de-
ciding that it is unlawful for a federal agency to retaliate
against a civil servant for complaining of discrimination.”);
Reynolds v. Tangherlini, 737 F.3d 1093, 1099 n.3 (7th Cir. 2013)
(“We previously have assumed that the federal-sector provi-
sion of Title VII … encompasses a claim for retaliation.”). It is
common in these cases for the federal government, as the de-
fendant-employer, to concede that Title VII prohibits retalia-
tion, and it did so here. Appellee’s Br. at 25 n.6. Because courts
have assumed without deciding that Title VII’s federal-sector
provisions prohibit retaliation, the source of this prohibition
has remained unidentified.
    Recent Supreme Court decisions now require us to define
the source of a federal-sector retaliation claim. In Babb v.
Wilkie, the Supreme Court held that the language “free from
any discrimination based on age” in the Age Discrimination
in Employment Act’s (“ADEA”) federal-sector provision did
not require but-for causation; rather, evidence that age played
a part in an employment decision was sufficient for liability.
Babb v. Wilkie, 140 S. Ct. 1168, 1171 (2020). The federal-sector
provisions in the ADEA and Title VII are identical, so we have
no trouble concluding, as did the Eleventh Circuit, that Babb’s
causation standard applies equally to 42 U.S.C. § 2000e-16.
Babb v. Sec’y, Dep't of Veterans Affs., 992 F.3d 1193, 1205 (11th
Cir. 2021). In private-sector cases, by contrast, proof of but-for
causation is required. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570
U.S. 338, 360 (2013).
   The source of a federal-sector retaliation claim matters,
then, because private and federal employees face different
causation standards under Title VII. One would reasonably
assume that the source is the federal-sector provision,
14                                                             No. 21-1257

§ 2000e-16. But some courts, including ours, have held that
§ 2000e-16 incorporates § 2000e-3 by reference. 5 If this is true,
perhaps the rules (including the causation standard) of pri-
vate-sector retaliation cases apply to the federal sector. Con-
versely, if § 2000e-16 prohibits retaliation (even though it does
not expressly say so) then Babb’s standard would apply.
    To answer this question, we look first to our case law. This
court’s approach to federal-sector retaliation claims has been
inconsistent. Sometimes, this court has applied the standards
developed in private-sector retaliation cases without men-
tioning the differences between federal and private employ-
ees. 6 Other times, without explanation, this court has cited
directly to the private-sector antiretaliation provision, even
though that provision does not apply to the government.7 See


5 See, e.g., Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006); Hale v.
Marsh, 808 F.2d 616, 619 (7th Cir. 1986) (“Technically the suit is under 42
U.S.C. § 2000e-16 rather than 2000e-3(a), because 2000e-16 is the only pro-
vision under which agencies of the federal government can be sued. How-
ever, 16 has been interpreted to incorporate 3(a).”) (citing Ayon v. Sampson,
547 F.2d 446, 450 (9th Cir. 1976)).
6 See, e.g., Abrego v. Wilkie, 907 F.3d 1004, 1014 (7th Cir. 2018); Vaughn v.
Vilsack, 715 F.3d 1001, 1006 (7th Cir. 2013); Coleman v. Donahoe, 667 F.3d
835, 859 (7th Cir. 2012); Hancock v. Potter, 531 F.3d 474, 479 (7th Cir. 2008);
Jordan v. Summers, 205 F.3d 337, 343 (7th Cir. 2000).
7 Moreland v. Nielsen, 900 F.3d 504, 507 (7th Cir. 2018); Lewis v. Wilkie, 909
F.3d 858, 866 (7th Cir. 2018); Poullard, 829 F.3d at 856; Formella v. Brennan,
817 F.3d 503, 514 (7th Cir. 2016); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.
2016); Jaburek v. Foxx, 813 F.3d 626, 633 (7th Cir. 2016); Atanus v. Perry, 520
F.3d 662, 677 (7th Cir. 2008); Lapka v. Chertoff, 517 F.3d 974, 978 (7th Cir.
2008); Nair v. Nicholson, 464 F.3d 766, 769 (7th Cir. 2006); Mlynczak v. Bod-
man, 442 F.3d 1050, 1060–61 (7th Cir. 2006); Johnson v. Sullivan, 945 F.2d
976, 980 (7th Cir. 1991).
No. 21-1257                                                      15

id. §§ 2000e, 2000e-3. In both areas, we framed the causation
inquiry as a requirement that the plaintiff establish a “causal
link” or “causal connection” between a protected activity and
an adverse employment action.
    To identify the source of a federal-sector retaliation claim,
we rely on Gomez-Perez, another ADEA case decided by the
Supreme Court. There, the Supreme Court held that the
ADEA’s federal-sector provision prohibited retaliation, ex-
plaining that “retaliation for complaining about age discrimi-
nation is ‘discrimination based on age.’” Gomez-Perez, 553 U.S.
at 488. As noted above, the ADEA and Title VII federal-sector
provisions share identical language. Id. at 487 (“The ADEA
federal-sector provision was patterned ‘directly after’ Title
VII's federal-sector discrimination ban.”). So, we apply
Gomez-Perez’s reasoning to Title VII and hold that § 2000e-16
also prohibits retaliation. Under Babb and Gomez-Perez, then,
we conclude that § 2000e-16 prohibits retaliation when it
“plays a part in a federal employment decision.” Babb, 140 S.
Ct. at 1175; see also Tonkyro v. Sec'y, Dep't of Veterans Affs., 995
F.3d 828, 835 (11th Cir. 2021) (reaching the same conclusion).
    Although but-for causation is not required for liability in
federal-sector retaliation cases, it remains “important in de-
termining the appropriate remedy.” Babb, 140 S. Ct. at 1177.
To secure “reinstatement, backpay, compensatory damages,
or other forms of relief related to the end result of an employ-
ment decision,” a plaintiff must show that but for the retalia-
tion, the employment action would not have occurred. Id.
“[P]laintiffs who demonstrate only that they were subjected
to unequal consideration” cannot obtain those remedies. Id.
16                                                          No. 21-1257

                            III. Discussion
    With this clariﬁcation of the causation standard, we turn
to the merits, reviewing the district court’s summary judg-
ment de novo. Kopplin v. Wis. Cent. Ltd., 914 F.3d 1099, 1102
(7th Cir. 2019). The district court ruled for the FAA, ﬁnding
no triable issue of fact as to causation. As explained above, the
district court did not apply the appropriate causation stand-
ard. On its own, that may require a remand. See Tonkyro, 995
F.3d at 835. But we also ﬁnd that as a matter of law, a genuine
issue of fact remains.
    In a Title VII retaliation suit, the plaintiﬀ may submit di-
rect or circumstantial evidence to show that her employer’s
action was retaliatory and thus not “free from any discrimi-
nation based on … religion.” 42 U.S.C. § 2000e-16(a). Courts
are to consider direct and circumstantial evidence together,
not separately. Ortiz v. Werner Enters., 834 F.3d 760 (7th Cir.
2016). Common categories of circumstantial evidence include
suspicious timing, ambiguous statements, pretext, and evi-
dence of similarly situated employees who were treated dif-
ferently. Coleman v. Donahoe, 667 F.3d 835, 860 (7th Cir. 2012).
In a federal-sector retaliation case, the plaintiﬀ’s evidence—
whether direct, circumstantial, or both—must permit the fact-
ﬁnder to conclude the employer’s retaliatory animus played a
part in an adverse employment action.
    Another point of clariﬁcation: this case proceeds under a
cat’s paw theory of liability because Huﬀ alleges Wright re-
taliated against her, yet she concedes that Wright did not have
the power to ﬁre her.8 Under such a theory, an employer may


8The FAA contends Huff failed to adequately develop a cat’s paw theory
of liability in the district court. We disagree. Whether Huff used the term
No. 21-1257                                                              17

be liable for the retaliatory actions of a subordinate who
lacked formal decision-making power if the subordinate’s ac-
tions were the proximate cause of the adverse employment
action. Vesey v. Envoy Air, Inc., 999 F.3d 456, 461–62 (7th Cir.
2021), cert. denied, 142 S. Ct. 401 (2021). In other words, “[a]ni-
mus and responsibility for the adverse action can both be
attributed to the earlier agent … if the adverse action is the
intended consequence of that agent’s discriminatory con-
duct.” Staub v. Proctor Hosp., 562 U.S. 411, 419 (2011). 9


“cat’s paw” in her summary-judgment response is irrelevant because the
substance of her argument was that Wright—motivated by retaliatory an-
imus—influenced the actual decisionmakers.
9 Staub involved the Uniformed Services Employment and Reemployment

Rights Act (“USERRA”), which makes an employer liable when antimili-
tary animus is a “motivating factor” in an employment action. Given the
statutory language, the Court observed:
        When a decision to fire is made with no unlawful animus
        on the part of the firing agent, but partly on the basis of a
        report prompted (unbeknownst to that agent) by discrim-
        ination, discrimination might perhaps be called a “factor”
        or a “causal factor” in the decision; but it seems to us a
        considerable stretch to call it “a motivating factor.”
Staub, 562 U.S. at 418–19. Here, of course, we are dealing with Title VII’s
federal-sector provision, not USERRA. And as discussed above, the causal
connection required between retaliation and an employment decision is
less rigorous—if retaliation was a factor in the employment decision, the
decision was not “free from any discrimination.” 42 U.S.C. § 2000e-16(a).
It is possible, then, that a federal employee can prove liability by showing
that discriminatory or retaliatory animus played a part in a subordinate’s
report, recommendation, or similar action, and that action, in turn, played
a part in an adverse employment action delivered by a supervisor. Be-
cause we resolve this case under Staub’s earlier-agent theory, we need not
reach this question.
18                                                No. 21-1257

    To avoid summary judgment, Huﬀ must identify evidence
that would permit a reasonable juror to conclude that Wright
proximately caused Huﬀ’s termination by actions that were
tainted by retaliatory motive. This is no easy feat because she
must connect the dots between several points in a bureau-
cratic process. We see four connections for Huﬀ to make: that
(A) Wright retaliated against her by proposing and drafting
the noncompliance memo; (B) Wright proximately caused the
noncompliance memo to be issued, despite her lack of author-
ity to do so; (C) the proposed removal automatically and fore-
seeably followed the noncompliance memo; and (D) Huﬀ’s
termination automatically and foreseeably followed the pro-
posed removal.
                              A
    Huﬀ makes three arguments to support her assertion that
Wright harbored retaliatory animus against her. First, she
contends the FAA’s justiﬁcations for ﬁring her were pre-
textual; second, she proﬀers evidence of statements and con-
duct by Wright she believes directly demonstrate retaliatory
animus; and third, she argues the timing of events was suspi-
cious.
                              1
    Huﬀ tries to show pretext in three ways. She maintains
that the government’s reasons for removing her were “objec-
tively unreasonable.” She also points to inconsistent instruc-
tions from the FAA. Further, she notes the conﬂicting deposi-
tion testimony about who issued the noncompliance memo
and who decided to terminate her.
  Objectively Unreasonable. A jury may infer pretext when an
employer enforces a policy in an objectively unreasonable
No. 21-1257                                                      19

way. See Coleman, 667 F.3d at 861; Gordon v. United Airlines,
Inc., 246 F.3d 878, 889 (7th Cir. 2001); Stalter v. Wal-Mart Stores,
Inc., 195 F.3d 285, 290 (7th Cir. 1999); Williams v. Bristol-Myers
Squibb Co., 85 F.3d 270, 275 (7th Cir. 1996).
    In Coleman, the Postal Service ﬁred an employee for violat-
ing its rule against threats of violence when the employee ad-
mitted to her psychiatrist that she had fantasized about killing
her supervisor. 667 F.3d at 841. This court questioned whether
the plaintiﬀ’s statements amounted to a true threat, though,
and held that she “oﬀered substantial evidence that the sup-
posed rule violation was only a pretext for unlawful motives.”
Id. at 861.
    Coleman cited Gordon and Stalter for support. In Gordon, a
ﬂight attendant was terminated after he missed a scheduled
ﬂight due to confusion about accommodations and safety reg-
ulations. Gordon, 246 F.3d at 880–83. This court held that the
plaintiﬀ proﬀered enough evidence of pretext to avoid sum-
mary judgment because the rule invoked by the employer
was rarely used, ambiguous, and managers interpreted it dif-
ferently. Id. at 889.
    In Stalter, a Wal-Mart employee was terminated for eating
another employee’s Doritos in the break room, which were
left open on the counter. 195 F.3d at 287–88. The court ex-
pressed doubt that snatching a coworker’s Doritos reasonably
violated Wal-Mart’s theft policy, id. at 290, and we noted the
imbalance of “the severity of the punishment in relation to the
alleged oﬀense.” Id. We metaphorically likened the punish-
ment to “swatting a ﬂy with a sledge hammer.” Id. So, the case
was reversed and remanded to the district court because the
plaintiﬀ had raised a genuine dispute of material fact on pre-
text.
20                                                  No. 21-1257

    Finally, in Williams, the defendant-employer ﬁred the
plaintiﬀ-employee for “falsifying records,” when he failed to
catch an unauthorized signature on a company form. 85 F.3d
at 273. But we noted that the company policy “merely
require[d] … that the samples card be signed by a licensed
medical practitioner.” Id. at 275. And there was “no reason to
suppose that either [company form] was not signed by a phy-
sician or other licensed medical practitioner.” Id. We held that
“misinterpretation can be evidence of pretext” and remanded
the case for trial. Id.
    Drawing on Coleman, Gordon, Stalter, and Williams, Huﬀ
argues that the FAA’s interpretation and application of the re-
habilitation plan and Order 3910.1D were objectively unrea-
sonable. It cannot be ignored that she was, in essence, ﬁred for
sending emails instead of making phone calls on merely ﬁve
occasions over a one-year period. The FAA responds only
brieﬂy, contending that in Coleman, Gordon, and Stalter, the
plaintiﬀs also provided evidence of similarly situated em-
ployees who received better treatment. In contrast, Huﬀ has
not put forward any comparator evidence. While comparator
evidence may be used to show pretext, it is not required. Cole-
man, 667 F.3d at 862. Mobilizing a rarely enforced rule against
an employee is evidence of pretext, even without compara-
tors. See Gordon, 246 F.3d at 891. Naturally, if a rule is rarely
enforced, few employees, if any, would be similarly situated.
    Under our case law, a reasonable juror could conclude that
the issuance of the noncompliance memo was objectively un-
reasonable and thus pretextual. Contrary to the FAA’s asser-
tion, the rehabilitation plan did not expressly prohibit email
communication. The FAA raises expressio unius—i.e., the neg-
ative-implication canon—which means “expression of one
No. 21-1257                                                     21

thing implies the exclusion of others.” See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LE-
GAL TEXTS 107 (2012). As applied here, the FAA contends the
rehabilitation plan’s provision for telephone communication
implicitly barred email communication. We are not per-
suaded by this argument. At best, the rehabilitation plan was
ambiguous as to the method of communication an employee
was required to use when requesting medication approval.
   The FAA’s fallback contention is that Dr. Holmes and
Wright clariﬁed any ambiguity in the rehabilitation plan by
asking Huﬀ to use the provided telephone numbers to request
medication approvals. This argument also fails because one
party to a contract cannot modify an ambiguous provision by
simply communicating its preferred interpretation to the
other party.
    Even if the rehabilitation plan prohibited email and re-
quired phone calls, the punishment imposed by the FAA was
disproportionately severe. Stalter, 195 F.3d at 290. Firing an
employee for using an email rather than a phone call on sev-
eral occasions is heavy-handed. Huﬀ also testiﬁed during her
deposition that she made contemporaneous phone calls along
with her emails requesting medication approval. Whether
this assertion is credible is a matter best left for trial. In sum,
a reasonable juror could conclude that the FAA’s interpreta-
tion and enforcement of the rehabilitation plan was objec-
tively unreasonable and thus evidence of pretext.
   Inconsistent Instructions. Huﬀ accuses the FAA of making
inconsistent statements about the rehabilitation plan’s re-
quirements. To support this claim, she highlights Dr. Ruiz’s
deposition testimony in which he admitted that he was una-
ware the plan did not explicitly prohibit email
22                                                No. 21-1257

communications and, conversely, allowed email for other
purposes. He appeared to believe that email communication
was prohibited across the board. This is pertinent because
Wright acted under the auspices of Dr. Ruiz’s authority, and
he misunderstood the obligations and prohibitions that the
rehabilitation plan imposed. A jury could take this into ac-
count when considering Wright’s responsibility for the non-
compliance memo.
    Conﬂicting Testimony. Huﬀ points to conﬂicting evidence
about who authorized the noncompliance memo and who
made the termination decision. As to the noncompliance
memo, Wright, Dr. Ruiz, and Dr. Holmes all testiﬁed that
someone else made the decision. With no one taking respon-
sibility, the reasoning behind the memo remains unclear,
leaving open the possibility that retaliatory animus, not pru-
dential management, drove the memo’s issuance. A similar
problem plagues the termination decision. Nominally, Huﬀ’s
supervisor, Smith, decided to ﬁre Huﬀ; he signed the pro-
posed removal. But Smith said that in conference discussions
about Huﬀ’s fate, “[Wright] was the only one in the whole
process” who wanted removal. Because the record contains
diﬀering accounts about how the noncompliance and termi-
nation decisions were made, a jury could consider the FAA’s
proﬀered justiﬁcations pretextual.
                              2
   Huﬀ asserts that Wright demonstrated retaliatory animus
directly through her words and actions. For example, she
characterizes Wright’s premature email to her assistant about
writing a noncompliance memo as evidence Wright harbored
animus against her. Similarly, Huﬀ directs us to Wright’s in-
ﬂuence over the ultimate removal decision; indeed, Smith
No. 21-1257                                                 23

testiﬁed that Wright was “adamant” about Huﬀ’s removal.
Huﬀ also accuses Wright of lying about Huﬀ not calling her
back on August 24 and giving her inconsistent instructions
about the plan’s requirements. Add to this list Wright’s state-
ment that she suggested an alternate recovery program to
Huﬀ (who claims she found that program on her own) and
Wright’s attempt to leverage possible alternative programs in
anticipation of mediation. Finally, Huﬀ cites Wright’s actions
in routing conﬁdential documents through her personal email
address and forwarding them to her husband. All these alle-
gations, explored at trial, could contribute to Huﬀ’s overall
theory that Wright wanted her ﬁred and took actions con-
sistent with that goal.
                              3
    As a ﬁnal indication of retaliatory animus, Huﬀ argues
that the timing—ﬁve months—between Wright’s submission
of an aﬃdavit in the EEO complaint proceedings and the is-
suance of the noncompliance memo was suspicious. The FAA
disputes that the date of Wright’s aﬃdavit (March 2017) is rel-
evant and contends that the court should measure from the
ﬁling of the informal complaint (October 2016). Under that
metric, the time period between Huﬀ’s protected activity and
her termination was greater than one year.
   Regardless, the timeline here does not plainly assist either
side. Huﬀ points out that she sent one medication-approval
email before her EEO complaint, and it was replied to without
objection. Then, after she ﬁled her complaint, objections ac-
companied her email requests (whether she separately made
phone calls or not). Within ﬁve months of submitting an aﬃ-
davit to the EEO counselor—which Wright griped about to
her husband, sending him the complaint and aﬃdavit—
24                                                No. 21-1257

Wright initiated a noncompliance memo against Huﬀ. The se-
quence here is consistent with Huﬀ’s theory, but it is not
strong supporting evidence. Nonetheless, a jury may consider
this evidence when determining pretext.
                        *     *      *
    Taking together (1) the objectively unreasonable interpre-
tation and application of the plan, (2) Wright’s statements and
conduct, and (3) the sequence of events, a reasonable juror
could conclude that Wright initiated a noncompliance memo
against Huﬀ at least partly because she ﬁled an EEO com-
plaint against her in July 2016.
                              B
    Whether Wright retaliated against Huﬀ by recommending
and preparing a noncompliance memo is only the ﬁrst step
for Huﬀ. Recall that her claim is based on a cat’s paw theory,
which requires her to show that the “ultimate decisionmaker
issued an adverse employment action based on the discrimi-
natory animus of another.” McDaniel v. Progress Rail Locomo-
tive, Inc., 940 F.3d 360, 370 (7th Cir. 2019). Thus, Huﬀ must
show that Wright, who lacked actual authority to issue the
noncompliance memo—let alone ﬁre an employee—proxi-
mately caused the noncompliance memo’s issuance and,
eventually, Huﬀ’s termination. Huﬀ admits that only the
Flight Surgeon’s oﬃce could authorize the noncompliance
memo. But she argues that Wright exerted enough inﬂuence
on the process to be causally responsible.
    The record is ambiguous as to how and to what extent the
Flight Surgeon’s oﬃce was involved in the process. Start with
Wright’s initial request. After Huﬀ emailed a request for med-
ication approval and excused absence from her recovery
No. 21-1257                                                  25

program, Wright emailed Dr. Ruiz, “I am considering giving
[Huﬀ] a non-compliance for continuing to email us.” Dr. Ruiz
responded, “[n]on-compliance and excused for the days she
is not at work AFTER she communicates with us in the man-
ner prescribed.” Wright replied, “I will prepare a document
for your signature.”
    Yet, the ﬁnal noncompliance memo signed by Huﬀ only
listed Wright and Dr. Schall in the signature block. As dis-
cussed above, there was conﬂicting evidence about who made
the ﬁnal decision. And there is no evidence that Dr. Schall, Dr.
Ruiz, or Dr. Holmes reviewed and approved the ﬁnal version
of the memo. If Dr. Schall did in fact sign the memo, it remains
unclear why Wright indicated Dr. Ruiz would sign it and why
deposition testimony from Wright, Dr. Ruiz, and Dr. Holmes
does not identify Dr. Schall as the decisionmaker. In fact, Dr.
Ruiz emailed Dr. Schall a week later, with the noncompliance
memo as an attachment, and stated “[the letter of non-compli-
ance sent to [Huﬀ] last week.” That email does not make sense
if Dr. Schall, whose name appears in the memo’s caption and
signature block, signed the document.
    Considering all this evidence, a reasonable juror could
conclude that Wright initiated the noncompliance memo with
retaliatory animus and proximately caused its issuance.
                               C
   Next, Huﬀ must establish a link between the noncompli-
ance memo and the proposed removal. The FAA argues that
Murphy made an independent assessment, and only then rec-
ommended that Smith initiate a removal action. But Murphy’s
deposition testimony contradicts this. Counsel asked her,
“When you were notiﬁed by [Wright’s department] that there
26                                                No. 21-1257

was a violation by Alice of her [rehabilitation plan], did you
have any say in whether or not that actually constituted a vi-
olation, or was that out of your hands?” Murphy responded,
“It was out of my hands.”
    Instead, Murphy followed Order 3910.1D’s plain lan-
guage, which mandates the initiation of a removal action if an
employee fails to adhere to the terms of his or her rehabilita-
tion plan. Relying solely on the noncompliance memo,
Murphy concluded that Order 3910.1D required the FAA to
commence a removal action. So, she drafted the proposed re-
moval.
   Wright’s familiarity with Order 3910.1D would have
made her aware that a noncompliance memo would prompt
removal proceedings. A reasonable juror could conclude that
Wright (1) initiated the noncompliance memo out of retalia-
tory animus, (2) exerted inﬂuence over the nominal deci-
sionmakers, resulting in the issuance of the noncompliance
memo, and (3) knew that the proposed removal would auto-
matically follow.
                              D
    The last link in the causal chain is termination. The pro-
posed removal was not a ﬁnal decision. Huﬀ was allowed 15
days to reply and oﬀered the opportunity to participate in an-
other rehabilitation program, which would be “favorably
considered” for purposes of the removal decision. The notice
of proposed removal assured Huﬀ that “[f]ull consideration
[would] be given to any reply [she chose] to submit.”
    Huﬀ’s supervisor, Smith, was the nominal decisionmaker.
But he expressed doubt about whether the FAA could “sus-
tain a removal for non-compliance regarding making a phone
No. 21-1257                                                    27

call.” Murphy agreed. Murphy’s supervisor, Madison, appar-
ently viewed the situation diﬀerently. Though Murphy
researched other options, she later reported she was “over-
ruled” because Madison believed the process was “mechani-
cal.” All along, Smith testiﬁed that Wright was the only
person who wanted Huﬀ to be terminated. Reluctantly, he
signed oﬀ on Huﬀ’s termination.
    Even if Wright exerted inﬂuence on Huﬀ’s termination,
the FAA insists, Huﬀ severed the chain of causation by declin-
ing to enter a “management-referral program”—basically, a
second rehabilitation plan. In the FAA’s view, the proposed
removal notice presented Huﬀ with two options: (1) enter a
new rehabilitation program, or (2) be ﬁred; Huﬀ voluntarily
chose the latter. But this interpretation is incorrect. The notice
expressly oﬀered Huﬀ the ability to submit a reply within 15
days and, in addition, described the option of entering an-
other program to gain favor with her supervisor. Rather than
entering a new program, Huﬀ replied through her attorney,
as was her right, making many of the same arguments she
does here. Even though Huﬀ responded in a permissible way,
Wright recommended removal, and Madison opined that the
process was mechanical. A reasonable juror could conclude
that Huﬀ’s termination automatically followed the proposed
removal, aided further by Wright’s consistent recommenda-
tion that Huﬀ be terminated.
                        IV. Conclusion
    Under the causation standard for federal-sector retaliation
claims, a reasonable juror could conclude that retaliatory ani-
mus influenced Wright’s decision-making and proximately
caused Huff’s termination. To be clear, a finding of liability
under Babb’s causation standard would not necessarily entitle
28                                                 No. 21-1257

Huff to reinstatement, lost wages, and compensatory dam-
ages, all items requested in her amended complaint. Babb, 140
S. Ct. at 1177 (“[B]ut-for causation is important in determining
the appropriate remedy.”). To secure those remedies, Huff
must demonstrate that the requested relief “redress[es] the al-
leged injury.” Id. (internal quotation marks omitted). We ex-
press no view on that question, holding only that a genuine
dispute of material fact remains for trial.
   For these reasons, we REVERSE the district court’s grant of
summary judgment and REMAND for proceedings consistent
with this opinion.